  Case: 1:18-cv-05625 Document #: 304 Filed: 01/07/21 Page 1 of 11 PageID #:4919




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA,

                        Plaintiff,
                                                    Civil No. 18 C 5625
        v.                                          District Judge: Hon. John J. Tharp, Jr.
                                                    Magistrate Judge: Hon. Mary M. Rowland
 ALTON REAL ESTATE, INC., et al.,

                        Defendants.


                                     RECEIVER’S REPORT

       In accordance with Paragraph 34(b) and (c) of this Court’s Final Order Appointing the

Receiver [Docket No. 17], as amended [Docket No. 67], Long Hill at Rosewood, LLC hereby files

the Receiver’s Report, which is attached hereto.

                                             Respectfully Submitted,

                                             GREENBERG TRAURIG, LLP



Date: January 7, 2021                        By:       /s/ Nancy A. Peterman
                                                   Nancy A. Peterman, Esq. (IL ARDC #6208120)
                                                   Scott T. Mendeloff, Esq. (IL ARDC #6184901)
                                                   Gabriel Aizenberg, Esq. (IL ARDC #6236614)
                                                   GREENBERG TRAURIG, LLP
                                                   77 West Wacker Drive, Suite 3100
                                                   Chicago, IL 60601
                                                   Telephone: (312) 456-8400
                                                   Facsimile: (312) 456-8435
                                                   petermann@gtlaw.com
                                                   mendeloffs@gtlaw.com
                                                   aizenbergg@gtlaw.com

                                                   Attorney for the Receiver, Long Hill at
                                                   Rosewood, LLC
  Case: 1:18-cv-05625 Document #: 304 Filed: 01/07/21 Page 2 of 11 PageID #:4920




                             Long Hill at Rosewood, LLC


January 7, 2021


Honorable John J. Tharp, Jr.
United States District Court for the
 Northern District of Illinois, Eastern Division
South Dearborn Street
Chicago, IL 60604

               Re: United States of America v.
                Alton Real Estate, Inc., et al. (Case 1:18-cv-05625)

Dear Judge Tharp:

In accordance with the Final Order Appointing Receiver entered on September 7, 2018 (including
any amendments and modifications thereto, the “Order”), Long Hill at Rosewood, LLC (“LHR”)
is serving as receiver for Alton Real Estate, Inc. et al. (collectively, “Rosewood”). The following
report is in compliance with Paragraph 34(b) of the Order.

As of 12:01 a.m. (CT) on February 1, 2020 (“Closing Date”), LHR, on behalf of Rosewood and
upon regulatory approval by Illinois and Missouri Departments of Health, transferred operations
of the Rosewood facilities to affiliates of Greystone Healthcare Management Corp. (collectively,
“Transferee”) in accordance with the operating transfer agreements (one for each operating entity,
collectively, the “OTAs”).

On January 6, 2021, the Receiver filed a motion for termination of the receivership effective as of
the end of the day on January 31, 2021. As of that time, the Receiver will have completed all of
its obligations under the Order and the OTAs and there will no longer be a need for this
receiverhsip. The Department of Housing and Urban Development (“HUD”) has agreed to the
motion. The Receiver will continue to pursue the matters discussed herein until the receivership
and the Receiver’s appointment is terminated.

Please note this report is focused on wind-down activities as communicated to HUD in a
letter dated January 30, 2020 attached hereto as Supplemental Schedule D. This report
provides an update of open items since the last report filed with the Court on December 7,
2020.

   1. Notice of collection of receivership accounts receivable.
         ➢ Post-closing collections have totaled $13,484,004 through December 31, 2020.
         ➢ Total collections for the 12-month post-closing period had previously been
             estimated to be in the range of $13,200,000 to $13,500,000. Based on a review of
             accounts receivable, it is estimated that the collections in the 12-month post-closing
             period will be at the high end of this range.

                                                                                                      1
Case: 1:18-cv-05625 Document #: 304 Filed: 01/07/21 Page 3 of 11 PageID #:4921




       ➢ LHR, with assistance from MAS outside legal counsel, is working with an Illinois
         Department of Healthcare and Family Services (“DHFS”) representative to
         investigate the status of a small number of open Medicaid pending claim
         applications. These six open Medicaid pending claims could result in the receipt of
         all or a portion of the approximately $200,000 receivable amount. LHR is
         anticipating DHFS will be able to review and provide an update of payment status
         within the next few weeks and the Receiver will attempt to resolve this matter prior
         to its termination.
       ➢ The Capital Finance, LLC line of credit was repaid in full on June 12, 2020. Upon
         repayment of the Capital Finance, LLC line of credit, HUD was entitled to receive
         all accounts receivable cash collections, which collections totaled $1,367,185 as of
         December 31, 2020. This amount has not been paid to HUD but is instead being
         used to process ongoing vendor payments and receiver administration costs. Upon
         payment of all such amounts, any remaining cash will be paid to HUD.
         Notwithstanding the foregoing, as noted in Attachment C, an amount of $100,000
         was paid to HUD on September 4, 2020.
       ➢ In accordance with Section 8.2(b) of the OTAs, on the 91st day after the Closing
         Date, Transferee could begin sweeping deposits from the Rosewood bank accounts
         to accounts controlled by Transferee and assume responsibility for reconciling cash
         collections. This process is not yet implemented. On November 19, 2020, a draft
         instruction letter to the Rosewood bank was reviewed by LHR legal counsel and
         sent to Transferee for their review and signature prior to being signed by LHR and
         sent to the Rosewood bank. As of this writing, the letter has not been signed by
         Transferee. Until this letter is signed or termination of the Receiver, LHR will
         continue to perform the weekly cash reconciliations as noted below in Note 3.

2. Termination of Midwest Administrative Services (“MAS”) staff as warranted based upon
   workload and office lease termination.
      ➢ Two MAS employees continued to work on various post-closing assignments
         through December 31, 2020. Their employment was terminated as of that date.
         They currently have contractor agreements in place in order to assist with
         remaining wind-down activities. Three other terminated MAS employees also have
         contractor agreements in place and they continue to assist with ongoing wind-
         down activities with minimal hours incurred.

3. Preparation of ongoing reconciliations of accounts receivable with Transferee
      ➢ Accounts receivable reconciliations are ongoing and have included the following:
                • Reconciliation of cash receipts for amounts due to Transferee or HUD.

4. Processing vendor claims during receivership period.
      ➢ Receivership accounts payable vendor expenses of approximately $68,764,000
          have been processed in the receivership period of August 21, 2018 through
          December 31, 2020.
      ➢ No pre-receivership claims have been processed, except for employee-related
          expenses and certain required vendor payments as previously reported to this
          Court.

                                                                                            2
  Case: 1:18-cv-05625 Document #: 304 Filed: 01/07/21 Page 4 of 11 PageID #:4922




      5. Preparation of final accounting for the receivership.
            ➢ Accounting closings are ongoing.
            ➢ See Note 8 for a listing of supplemental schedules.

      6. Noticing claimants, as required.
            ➢ To be completed as necessary.

      7. Managing unforeseen receivership matters, as necessary, in order to successfully close the
         receivership and discharge receiver duties under the Final Order.
             ➢ Cooperation of MAS and Transferee billing staff has continued, and various
                administrative issues have been satisfactorily resolved between LHR and
                Transferee.
             ➢ Weekly reports and communications with HUD Representatives continue.

      8. Additional supplemental schedules included as attachments to this report:
         A. Bank Account Listing
         B. Schedule of Receipts and Disbursements
         C. Schedule of HUD Advances
         D. The Long Hill Company Letter Dated January 30, 2020 to HUD



Respectfully,

LONG HILL AT ROSEWOOD, LLC,
in its capacity as receiver for Rosewood




By:
      David M. Lawlor
      President

Attachments




                                                                                                      3
                Case: 1:18-cv-05625 Document #: 304 Filed: 01/07/21 Page 5 of 11 PageID #:4923


Long Hill at Rosewood, LLC
Bank Account Listing
Comparative EOD 8/20/18 and Last (3) Months - (Bank Statements Available Upon Request)
Receiver Period: EOD 8/20/18, 9/30/2020, 10/31/2020 & 11/30/2020

                                                                                                             ACCOUNT BALANCE     ACCOUNT BALANCE      ACCOUNT BALANCE       ACCOUNT BALANCE
                  COMPANY                                          TYPE                        BANK NAME       EOD 8/20/2018      EOD 9/30/2020        EOD 10/31/2020        EOD 11/30/2020



BRAVO HOLDING COMPANY INC                            CHECKING                            ST LOUIS BANK       $          855.00   $          (76.86)   $         (240.29)    $           57.19
BRAVO HOLDING COMPANY INC                            MONEY MARKET                        ST LOUIS BANK                1,257.40            1,260.17             1,260.28              1,260.38
BRAVO HOLDING COMPANY INC                            EE WELFARE FUND ESCROW              ST LOUIS BANK                  500.00              500.00               500.00                500.00
BRAVO HOLDING COMPANY INC                            ROSEWOOD PAYROLL RESERVE            ST LOUIS BANK                     -                   -                    -                     -

BRAVO SERVICES LLC                                   CHECKING                            ST LOUIS BANK                 508.21                  -                    -                     -

BRAVO CARE OF ALTON                                  CHECKING                            ST LOUIS BANK                2,552.56             229.56                23.53                694.62
BRAVO CARE OF ALTON                                  GOVERNMENT PAYMENTS                 ST LOUIS BANK                     -                  -                    -                     -
BRAVO CARE OF ALTON                                  PRIVATE PAYMENTS                    ST LOUIS BANK                5,766.00                -                    -                     -
BRAVO CARE OF ALTON                                  FACILITY OPERATING                  REGIONS BANK                   858.00             685.00               685.00                685.00

BRAVO CARE OF EAST PEORIA                            CHECKING                            ST LOUIS BANK                1,568.37              162.28               715.21                  4.59
BRAVO CARE OF EAST PEORIA                            GOVERNMENT PAYMENTS                 ST LOUIS BANK                     -                   -                    -                     -
BRAVO CARE OF EAST PEORIA                            PRIVATE PAYMENTS                    ST LOUIS BANK                     -                   -                    -                     -
BRAVO CARE OF EAST PEORIA                            FACILITY OPERATING                  MORTON COMM BANK             1,265.62            2,692.18             2,692.18              2,692.18

BRAVO CARE OF EDWARDSVILLE                           CHECKING                            ST LOUIS BANK                1,979.45            1,263.46              514.15                238.91
BRAVO CARE OF EDWARDSVILLE                           GOVERNMENT PAYMENTS                 ST LOUIS BANK                     -
BRAVO CARE OF EDWARDSVILLE                           PRIVATE PAYMENTS                    ST LOUIS BANK                1,080.00                -                    -                     -
BRAVO CARE OF EDWARDSVILLE                           FACILITY OPERATING                  US BANK                        434.00             297.90               297.90                297.90

BRAVO CARE OF ELGIN                                  CHECKING                            ST LOUIS BANK                1,845.83              62.02               104.92                158.89
BRAVO CARE OF ELGIN                                  GOVERNMENT PAYMENTS                 ST LOUIS BANK                     -                  -                    -                     -
BRAVO CARE OF ELGIN                                  PRIVATE PAYMENTS                    ST LOUIS BANK                  805.10                -                    -                     -
BRAVO CARE OF ELGIN                                  FACILITY OPERATING                  JPMORGAN CHASE                    -                  -                    -                     -

BRAVO CARE OF ELGIN OPERATOR CONCENTRATION           OPERATOR CONCENTRATION              ST LOUIS BANK              219,106.74                 -                    -                7,067.97
BRAVO CARE OF ELGIN OPERATOR OPERATING               OPERATOR OPERATING                  ST LOUIS BANK              287,897.36           72,327.57           130,164.34            328,039.67


CR FINANCE II                                        RENTAL ACCOUNT                      ST LOUIS BANK                     -                   -                    -                     -


BRAVO CARE OF INVERNESS                              CHECKING                            ST LOUIS BANK                1,378.48             579.07              1,071.84               648.33
BRAVO CARE OF INVERNESS                              GOVERNMENT PAYMENTS                 ST LOUIS BANK                     -                  -                     -                    -
BRAVO CARE OF INVERNESS                              PRIVATE PAYMENTS                    ST LOUIS BANK                     -                  -                     -                    -
BRAVO CARE OF INVERNESS                              FACILITY OPERATING                  MB FINANCIAL BANK              516.00             383.00                383.00               383.00

BRAVO CARE OF JOLIET                                 CHECKING                            ST LOUIS BANK                1,295.86              54.27               151.85                129.28
BRAVO CARE OF JOLIET                                 GOVERNMENT PAYMENTS                 ST LOUIS BANK                     -                  -                    -                     -
BRAVO CARE OF JOLIET                                 PRIVATE PAYMENTS                    ST LOUIS BANK                8,643.28                -                    -                     -
BRAVO CARE OF JOLIET                                 FACILITY OPERATING                  FIRST MIDWEST                  870.06             409.22               409.22                409.22

BRAVO CARE OF MOLINE                                 CHECKING                            ST LOUIS BANK                1,190.56              417.32               234.76                 74.22
BRAVO CARE OF MOLINE                                 GOVERNMENT PAYMENTS                 ST LOUIS BANK                     -                   -                    -                     -
BRAVO CARE OF MOLINE                                 PRIVATE PAYMENTS                    ST LOUIS BANK                2,335.79                 -                    -                     -
BRAVO CARE OF MOLINE                                 FACILITY OPERATING                  US BANK                      1,220.24            1,047.50             1,047.50              1,047.50

BRAVO CARE OF NORTHBROOK                             CHECKING                            ST LOUIS BANK                1,385.44             696.20               142.99                436.16
BRAVO CARE OF NORTHBROOK                             GOVERNMENT PAYMENTS                 ST LOUIS BANK                     -                  -                    -                     -
BRAVO CARE OF NORTHBROOK                             PRIVATE PAYMENTS                    ST LOUIS BANK                     -                  -                    -                     -
BRAVO CARE OF NORTHBROOK                             FACILITY OPERATING                  US BANK                           -               683.00               683.00                683.00

BRAVO CARE OF PEORIA                                 CHECKING                            ST LOUIS BANK                1,404.12            1,492.04             1,110.28               906.07
BRAVO CARE OF PEORIA                                 GOVERNMENT PAYMENTS                 ST LOUIS BANK                     -                   -                    -                    -
BRAVO CARE OF PEORIA                                 PRIVATE PAYMENTS                    ST LOUIS BANK                     -                   -                    -                    -
BRAVO CARE OF PEORIA                                 FACILITY OPERATING                  PNC BANK                          -                866.81               866.81               866.81

BRAVO CARE OF ROCKFORD                               CHECKING                            ST LOUIS BANK                2,097.18              473.15               179.82                228.27
BRAVO CARE OF ROCKFORD                               GOVERNMENT PAYMENTS                 ST LOUIS BANK                     -                   -                    -                     -
BRAVO CARE OF ROCKFORD                               PRIVATE PAYMENTS                    ST LOUIS BANK                     -                   -                    -                     -
BRAVO CARE OF ROCKFORD                               FACILITY OPERATING                  US BANK                        420.21            1,819.01             1,819.01              1,819.01

BRAVO CARE OF ST CHARLES                             CHECKING                            ST LOUIS BANK                1,053.43              277.14               256.83                 (8.62)
BRAVO CARE OF ST CHARLES                             GOVERNMENT PAYMENTS                 ST LOUIS BANK                     -                   -                    -                     -
BRAVO CARE OF ST CHARLES                             PRIVATE PAYMENTS                    ST LOUIS BANK                     -                   -                    -                     -
BRAVO CARE OF ST CHARLES                             FACILITY OPERATING                  JPMORGAN CHASE               1,067.00            1,058.00             1,058.00              1,058.00

BRAVO CARE OF ST LOUIS                               CHECKING                            ST LOUIS BANK                1,807.85             677.03               164.54                151.64
BRAVO CARE OF ST LOUIS                               GOVERNMENT PAYMENTS                 ST LOUIS BANK                     -                  -                    -                     -
BRAVO CARE OF ST LOUIS                               PRIVATE PAYMENTS                    ST LOUIS BANK                     -                  -                    -                     -
BRAVO CARE OF ST LOUIS                               FACILITY OPERATING                  US BANK                        500.20             660.20               660.20                660.20

BRAVO CARE OF WOOD RIVER                             CHECKING                            ST LOUIS BANK                1,690.23              236.25               128.93                (37.04)
BRAVO CARE OF WOOD RIVER                             GOVERNMENT PAYMENTS                 ST LOUIS BANK                     -                   -                    -                     -
BRAVO CARE OF WOOD RIVER                             PRIVATE PAYMENTS                    ST LOUIS BANK                     -                   -                    -                     -
BRAVO CARE OF WOOD RIVER                             FACILITY OPERATING                  US BANK                           -              2,259.81             2,259.81              2,259.81

BRAVO ADMINISTRATIVE SERVICES                        CHECKING                            ST LOUIS BANK                1,897.24            1,373.86             1,278.91                473.71
BRAVO NURSING HOME SERVICES                          CHECKING                            ST LOUIS BANK                1,838.91            1,854.13             1,759.20              1,664.26
SENIOR LIVING SERVICES                               CHECKING                            ST LOUIS BANK                2,441.47            2,076.54             1,981.09              1,886.06
BTH                                                  CHECKING                            ST LOUIS BANK                1,122.95                 -                    -                     -
TEAM HEALTH LLC                                      CHECKING                            ST LOUIS BANK                1,407.44            6,027.03             5,131.19              4,923.89




                                                                                                                                                                           ATTACHMENT A
              Case: 1:18-cv-05625 Document #: 304 Filed: 01/07/21 Page 6 of 11 PageID #:4924


Long Hill at Rosewood, LLC
Bank Account Listing
Comparative EOD 8/20/18 and Last (3) Months - (Bank Statements Available Upon Request)
Receiver Period: EOD 8/20/18, 9/30/2020, 10/31/2020 & 11/30/2020

                                                                                                                              ACCOUNT BALANCE             ACCOUNT BALANCE     ACCOUNT BALANCE      ACCOUNT BALANCE
                    COMPANY                                               TYPE                       BANK NAME                  EOD 8/20/2018              EOD 9/30/2020       EOD 10/31/2020       EOD 11/30/2020




MIDWEST ADMINISTRATIVE SERVICES                           ELECTRONIC PMTS                     ST LOUIS BANK                               1,499.03                56,990.77           56,961.67            56,790.87
MIDWEST ADMINISTRATIVE SERVICES                           CHECKING                            ST LOUIS BANK                                 967.63                29,553.48            7,594.28            20,353.51

CLAIMS ADMINISTRATIVE SERVICES                            CHECKING                            ST LOUIS BANK                               1,788.93                  103.98                 8.16                12.50


BLUE RIDGE AMERICA                                        CHECKING                            ST LOUIS BANK                               5,219.23                      -                   -                    -

Alton Venture Real Estate LLC (VA 59)                     [1]                                 ST LOUIS BANK                                  10.00                      -                   -                    -
East Peoria Venture Real Estate, LLC (VE 61)              [1]                                 ST LOUIS BANK                                  10.00                      -                   -                    -
Joliet Venture Real Estate, LLC (VJ 62)                   [1]                                 ST LOUIS BANK                                  10.00                      -                   -                    -
Moline Venture Real Estate, LLC (VM 83)                   [1]                                 ST LOUIS BANK                                  10.00                      -                   -                    -
Peoria Venture Real Estate, LLC (VP 85)                   [1]                                 ST LOUIS BANK                                  10.00                      -                   -                    -
Schuetz Road Venture Real Estate, LLC (VS 58)             [1]                                 ST LOUIS BANK                                  10.00                      -                   -                    -
Wood River Venture Real Estate, LLC (VW 63)               [1]                                 ST LOUIS BANK                                  10.00                      -                   -                    -

Alton Real Estate, Inc. (A1 01)                                                               ST LOUIS BANK                                 296.55                  156.21              156.21               156.21
East Peoria Real Estate, Inc. (EP 03)                                                         ST LOUIS BANK                                 426.27                  779.01              799.01               799.01
Edwardsville Real Estate, LLC. (ED 04)                                                        ST LOUIS BANK                                 268.22                  758.79              748.79               738.79
Elgin Real Estate, LLC. (EL 05)                                                               ST LOUIS BANK                                 119.57                  417.57              407.57               397.57
Inverness Real Estate, LLC. (IN 08)                                                           ST LOUIS BANK                                 766.93                  320.93              310.93               300.93
Joliet Real Estate Holding Co., Inc. (JO 09)                                                  ST LOUIS BANK                                 408.25                  441.63              441.63               441.63
Moline Real Estate, Inc. (MO 10)                                                              ST LOUIS BANK                                  99.31                  596.31              596.31               596.31
Northbrook Real Estate, LLC. (NO 11)                                                          ST LOUIS BANK                                   5.55                  117.05              107.05                97.05
Peoria Real Estate, Inc. (PE 12)                                                              ST LOUIS BANK                                 118.94                  908.94              898.94               888.94
Rockford Real Estate, LLC. (RO 13)                                                            ST LOUIS BANK                                    -                     36.35               36.35                36.35
St Charles Real Estate, LLC. (SC 14)                                                          ST LOUIS BANK                                 384.16                   84.67               84.67                84.67
Schuetz Road Real Estate, Inc. (SL 15)                                                        ST LOUIS BANK                                 426.56                  158.59              148.59               138.59
Wood River Real Estate Holding Company (WO 17)                                                ST LOUIS BANK                                   7.88                  207.32              197.32               187.32

OPCO Holding, LLC (OH 21)                                                                     ST LOUIS BANK                                 500.00                      -                   -                    -
Rosewood Administrative Holding, LLC (RA 22)                                                  ST LOUIS BANK                                 500.00                      -                   -                    -
Services Holdings, LLC (SH 23)                                                                ST LOUIS BANK                                 500.00                      -                   -                    -

Balance per Bank                                                                                                             $         580,236.59        $       196,455.46   $      228,993.48    $      444,380.33
Less: Elgin Operator Concentration Acct-Sweeps to MidCap/Cap Finance/Operating Account Next Day                                       (219,106.74)                      -                   -              (7,067.97)
Balance per Bank, Operating Cash                                                                                             $         361,129.85        $       196,455.46   $      228,993.48    $      437,312.36


NOTE: There are (2) additional bank accounts at St. Louis Bank listed below which are not used for operations, but are under the control of the Receiver.
BRAVO CARE OF ST LOUIS                                     RESIDENT TRUST FUND               ST LOUIS BANK                  $           36,756.17         $       39,411.95   $       41,396.57    $       42,963.25
MIDWEST ADMINISTRATIVE SERVICES                            COMPANY BENEFITS                  ST LOUIS BANK                  $            6,347.55         $        1,209.81   $        1,209.81    $        1,209.81

[1] Account Closed November 2019




                                                                                                                                                                                                  ATTACHMENT A
                                                              Case: 1:18-cv-05625 Document #: 304 Filed: 01/07/21 Page 7 of 11 PageID #:4925


Long Hill at Rosewood, LLC
Schedule of Receipts and Disbursements
Receiver Period 8/21/18 - 11/30/2020
                                                                                                                      Q4 2018              Q1 2019               Q2 2019          Q3 2019            Q4 2019            Q1 2020           Q2 2020           Q3 2020
                                                                                               8/21 - 9/30/18      10/1 - 12/31/18       1/1 - 3/31/19         4/1 - 6/30/19    7/1 - 9/30/19     10/1 - 12/31/19   1/1 - 3/31/2020   4/1 - 6/30/2020   7/1 - 9/30/2020   10/1 - 10/31/2020   11/1 - 11/30/2020

Bank Balance Beginning of Period                                                               $      580,237      $      2,057,227     $    1,549,038     $       1,817,262    $      611,748    $    3,139,010    $    2,028,186    $    1,786,013    $    2,314,259    $        196,455    $        228,993
Less: Elgin Concentration Acct (Sweeps to MidCap/Cap Finance)                                        (219,107)             (607,765)          (407,716)             (330,391)         (159,721)         (374,230)         (440,682)   $      (23,880)   $      (87,693)   $            -      $            -
Bank Balance Beginning of Period                                                               $      361,130      $      1,449,462     $    1,141,322     $       1,486,871    $      452,027    $    2,764,779    $    1,587,504    $    1,762,133    $    2,226,566    $        196,455    $        228,993
Less: Amounts Due To Transferee and Cap Finance Beginning of Period                                                                                                                                                                                         (1,511,238)            (16,694)             (4,776)
Bank Balance Beginning of Period, Operating Cash                                                                                                                                                                                                        $      715,328    $        179,762    $        224,218

Summary of Receipts:
   Transfers in from Galesburg/MidCap Galesburg Payments                                       $          -        $       345,691      $    459,093       $         264,942    $       34,664    $          -      $          -      $          -      $          -      $            -      $            -
   MidCap/Capital Finance Draws                                                                     6,781,000           20,329,000        18,985,000              22,250,000        22,435,000        21,005,000         9,080,000               -                 -                   -                   -
   HUD Funding/(Funds Return to HUD)                                                                2,815,275            4,925,976         6,044,899               3,434,786         5,279,866         5,414,257         7,228,916         1,503,434          (100,000)                -                   -
   HUD Accounts Receivable Cash Receipts-Post Cap Finance Payoff June 12, 2020                            -                    -                 -                       -                 -                 -                 -             296,710           627,742             127,532             255,476
   Miscellaneous Cash Receipts [1]                                                                        -                    -                 -                       -                 -                 -                 -             439,120            48,354              35,929              65,418
   Total Receipts                                                                              $    9,596,275      $    25,600,667      $ 25,488,992       $      25,949,729    $   27,749,530    $   26,419,257    $   16,308,916    $    2,239,264    $      576,097    $        163,460    $        320,894

Summary of Disbursements:
   Accounts Payable
   Accounts Payable Vendors                                                                    $    2,507,684      $    11,483,055      $ 11,215,976       $      12,503,117    $   10,721,062    $   11,858,266    $     6,535,816   $     889,538     $     821,457     $          71,453   $          57,991
   Payroll Taxes (FICA, State, SUTA, FUTA)                                                          1,518,229            3,202,690         3,288,539               3,120,612         3,711,619         3,060,440          2,289,555         145,463            57,814                 2,697               2,129
   Bed Taxes-Monthly & Quarterly                                                                      510,778              656,853           661,146                 653,636           661,293           677,752            482,639         336,940               -                     -                   -
   Insurance: PL/GL, Property, Other Insurance                                                        304,400              296,949           584,293                 281,000           281,000           189,677             77,521             -                 -                     -                   -
   Workers' Comp Insurance                                                                            296,276              317,788           329,432                  74,447           521,134           655,383            191,477             -                 -                     -                58,710
   EE Benefits and 401k                                                                               248,093              824,584           934,922                 881,115           773,657           751,325            412,561          79,701            46,466                   -                   -
   Patient Refunds, Resident Trust Payments to Greystone                                               54,671              113,130           132,141                 138,929           113,169            96,158             65,654          22,609               -                     -                24,150
   Illinois Department of Health and Family Services Audit-Peoria & CMP Payments                          -                    -                 -                       -                 -                 -                  -           119,490               -                  23,007              18,905
   Receiver and Legal Fees                                                                                -                    -                 -                       -                 -                 -                  -            24,455            74,974                13,496              12,265
   RR Marketing                                                                                        37,500                  -                 -                       -                 -                 -                  -               -                 -                     -                   --
    Accounts Payable Subtotal                                                                       5,477,633           16,895,049          17,146,450            17,652,855        16,782,934        17,289,001        10,055,223         1,618,196         1,000,711             110,653             174,150
    Payroll
    Payroll Pay Dates 8/21/18 through 11/30/2020                                                    3,030,311             9,013,758          7,996,994             9,331,718         8,653,843        10,307,531          6,079,064         176,838           110,953                 8,351               8,979
    Total Disbursements                                                                        $    8,507,944      $    25,908,807      $ 25,143,444       $      26,984,572    $   25,436,777    $   27,596,533    $   16,134,287    $    1,795,034    $    1,111,664    $        119,004    $        183,129

    Increase (Decrease) in Cash                                                                $    1,088,332      $       (308,140)    $     345,548      $      (1,034,844)   $    2,312,753    $   (1,177,276)   $      174,629    $     444,230     $     (535,567)   $          44,456   $        137,765

Bank Balance End of Period, Operating Cash (A)                                                 $    1,449,461      $      1,141,322     $    1,486,871     $         452,027    $    2,764,779    $    1,587,504    $    1,762,133    $      715,328    $      179,761    $         224,218 $           361,982
Less: Outstanding Checks                                                                             (995,027)             (761,462)          (201,340)              (94,219)       (2,104,357)         (206,148)         (868,129)         (163,111)          (53,416)              (8,365)            (17,248)
Book Balance End of Period, Operating Cash                                                     $      454,435      $        379,860     $    1,285,530     $         357,808    $      660,423    $    1,381,355    $      894,004           552,217           126,346              215,853             344,734
Add: Amounts Due To Transferee [2] (B)                                                                                                                                                                                                $    1,511,238    $       16,694    $           4,776 $            75,330
Bank Balance End of Period (A) + (B)                                                                                                                                                                                                  $ 2,226,565.97    $   196,455.46    $      228,993.48 $        437,312.36

[1] Miscellaneous Cash Receipts includes a workers compensation premium refund, a utility deposit refund, various proceeds from equipment sales, and vendor payment
      reimbursements from Transferee.

[2] The amount at June 30, 2020 represents amounts due to Transferee for accounts receivable cash collections in the month of June 2020.
    The amount at July 31, 2020 represents amounts due to Transferee for accounts receivable cash collections in the months of June and July 2020.
    The amount at August 31, 2020 represents amounts due to Transferee for accounts receivable cash collections in the months of June, July and August 2020.
    The amount at September 30, 2020 represents amounts due to Transferee for accounts receivable cash collections in the last (8) days of September 2020.
    The amount at October 31, 2020 represents amounts due to Transferee for accounts receivable cash collections in the last (10) days of October 2020.
    The amount at November 30, 2020 represents amounts due to Transferee for accounts receivable cash collections in the last (11) days of November 2020.




                                                                                                                                                                                                                                                                                                  ATTACHMENT B
                             Case: 1:18-cv-05625 Document #: 304 Filed: 01/07/21 Page 8 of 11 PageID #:4926


Long Hill at Rosewood, LLC
Schedule of HUD Advances
Receiver Period 8/21/18 - 1/7/2021


      9/19/18                                $   2,815,275.41
      10/4/18                                    1,861,739.70
     11/13/18                                    1,029,589.05
      12/6/18                                    1,504,019.69
     12/28/18                                      530,627.87
      1/14/19                                    1,227,053.25
       2/4/19                                    1,478,871.56
       2/7/19                                    1,825,810.38
      3/25/19                                    1,513,164.29
      4/15/19                                    1,175,796.30
      5/17/19                                    1,164,287.95
      6/14/19                                    1,094,702.12
       7/5/19                                    1,311,789.94
       8/5/19                                    1,436,320.92
      8/22/19                                    1,752,783.99
      9/18/19                                      778,971.16
     10/10/19                                    1,606,120.79
      11/5/19                                      908,505.23
     11/22/19                                    1,696,846.09
     12/16/19                                    1,202,784.76
    1/10/2020                                    2,150,000.00
    2/13/2020   HUD Winddown Funding             1,952,338.16
    2/26/2020   HUD Winddown Funding             1,977,884.81
    3/11/2020   HUD Winddown Funding               680,568.73
    3/26/2020   HUD Winddown Funding               468,124.36
    4/22/2020   HUD Winddown Funding               425,643.25
    5/14/2020   HUD Winddown Funding               605,454.11
    6/17/2020   HUD Winddown Funding               472,336.66
     9/4/2020   Funding Return to HUD             (100,000.00)

                Total 8/21/18 - 11/30/2020   $ 36,547,410.53

                Total 8/21/18 - 1/7/2021     $ 36,547,410.53




                                                                                                              ATTACHMENT C
Case: 1:18-cv-05625 Document #: 304 Filed: 01/07/21 Page 9 of 11 PageID #:4927




                                                                   ATTACHMENT D
Case: 1:18-cv-05625 Document #: 304 Filed: 01/07/21 Page 10 of 11 PageID #:4928




                                                                  ATTACHMENT D
Case: 1:18-cv-05625 Document #: 304 Filed: 01/07/21 Page 11 of 11 PageID #:4929




                                                                   ATTACHMENT D
